Citation Nr: 0100598	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to an effective date prior to April 14, 1993, 
for a grant of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1986; he also had a period of active duty for training in 
July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which found no new and material evidence to reopen 
a claim of entitlement to service connection for a nervous 
disorder, and which granted service connection for 
hemorrhoids effective from April 14, 1993.


FINDINGS OF FACT

1.  By an unappealed decision in June 1990, the RO denied 
entitlement to service connection for a nervous disorder; in 
an unappealed August 1991 decision, the RO found no new and 
material evidence to reopen a claim of entitlement to service 
connection for a nervous disorder.

2.  Evidence associated with the claims file subsequent to 
the RO's August 1991 decision does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim for service connection for a nervous disorder.

3.  On June 11, 1990, the RO received the veteran's original 
claim of entitlement to service connection for hemorrhoids 
which it denied, also in June 1990.

4.  On April 14, 1993, the veteran presented another claim 
for entitlement to service connection for hemorrhoids.

5.  In April 1996 the Board reopened the claim of entitlement 
to service connection for hemorrhoids after finding certain 
service department records, not associated with the claims 
file at the time of the June 1990 RO decision, to be new and 
material.

6.  In May 1998, the RO granted service connection for 
hemorrhoids, and assigned an effective of April 14, 1993.


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision finding no new and material 
evidence to reopen a claim of entitlement to service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  Criteria for entitlement to an effective of June 11, 
1990, for a grant of service connection for hemorrhoids have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400(q)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case presents two issues for Board appellate review.  
First, the veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a nervous disorder.  However, the RO previously had 
considered this claim and denied entitlement to the benefit 
sought in June 1990 and August 1991 rating decisions.  The 
June 1990 denial was based upon the RO's finding that no 
current nervous disorder causally linked to the veteran's 
service.  The August 1991 decision found no new and material 
evidence to reopen the June 1990 denial.  Both RO decisions 
became final when the veteran declined to initiate an appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The veteran also contends that he is 
entitled to an effective date prior to April 14, 1993, for 
his service-connected hemorrhoids.  He essentially asserts 
that the service connection date should extend back to the 
date of his separation from active service.  The Board is 
satisfied that VA has fulfilled the duty to assist the 
veteran develop these claims and that the evidence of record 
is sufficient to support an equitable decision.

New and material evidence

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

The evidence of record at the time of the RO's August 1991 
decision included the following:  the veteran's service 
medical records (SMRs); service personnel records; a December 
1986 report of a private examination, and; VA treatment 
records from July 1988 to June 1991.  There is no evidence 
that the veteran sought or received treatment for or was 
diagnosed with a nervous disorder in service.  Several 
postservice treatment records document the veteran's 
complaints of nervousness and anxiety resulting from stress 
which the veteran attributed to service.  The diagnosis was a 
psychophysiological reaction to "other life circumstances" 
unspecified by history.  There was no medical evidence of a 
causal connection between a current nervous disorder and the 
veteran's service.

Evidence added to the record after the August 1991 final 
decision consists of Army National Guard medical and 
personnel records from August 1986 to August 1991, reports of 
VA examinations in August 1991, June 1992 and November 1996, 
private treatment records from December 1986 to May 1995, VA 
treatment records from May 1989 to September 1998 and the 
transcript of a January 2000 RO hearing.  Some of this 
medical documentation duplicates that which had been 
associated with the claims file before the August 1991 
decision.  Although VA and private medical records document 
the veteran's repeated expressed concern with his 
"nervousness" and psychological well-being, there is no 
evidence of a current nervous disorder causally linked to the 
veteran's service.  A VA psychologist who examined the 
veteran in September 1989 opined that the veteran was "in 
the midst of several situational problems which could cause a 
variety of psychological symptoms."  A June 1991 VA 
treatment record included a diagnosis of nervousness and 
anxiety.  A VA psychotherapist who examined the veteran in 
September 1998 found "no evidence of an Axis I disorder."  
The psychologist further opined that "his problems are 
primarily the result of a conflict in the workplace with his 
supervisor.  He does not appear to be in need of 
psychotherapy."  The veteran testified at a January 2000 RO 
hearing that he developed a nervous disorder as a result of 
in-service incidents in 1979 and 1985 arising from contact 
with racially insulting military police and from stressful 
family circumstances.

The Board finds that to the extent the evidence associated 
with the claims file after August 1991 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the August 1991 rating decision, it cannot constitute 
new and material evidence.  See 38 C.F.R. § 3.156(a).  The 
Board also finds that the portion of the newly submitted 
evidence which is neither cumulative nor redundant still 
cannot be new and material because it fails to provide 
evidence of a causal connection between a current nervous 
disorder and the veteran's period of active service.  No 
medical records associated with the claims file includes 
evidence of the required causal nexus.  Only the veteran 
asserts such a connection.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  Neither do they provide sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

The Board finds that to the extent that recently submitted 
evidence is not duplicative of previously considered evidence 
it nevertheless does not bear directly and substantially upon 
the specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  Nevertheless, the Board views its 
foregoing discussion as sufficient to inform the veteran of 
the elements necessary to complete his application to reopen 
his claim.  See Graves v. Brown, 8 Vet. App. 522 (1996).  
Based upon the foregoing the Board concludes that there is no 
new and material evidence to reopen the previously disallowed 
claim for entitlement to service connection for a nervous 
disorder and that the RO's August 1991 decision remains 
final.

Earlier effective date

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).  Where new 
and material evidence appears within an applicable appeal 
period or prior to the issuance of an appellate decision and 
vitiates a former decision denying a claim, the effective 
date of compensation reverts back to the later of either the 
date of the original claim or the date entitlement arose.  38 
C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  Where new and material 
evidence appears after a disallowance decision becomes final, 
the effective date of a subsequent award of benefits is the 
later of either the date of the new claim or the date 
entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  Where new 
and material evidence consists of service department records 
which had been lost or mislaid at the time of disposition of 
the original claim, well-established VA policy directs an 
award of benefits based upon the date of the original claim.  
38 C.F.R. § 3.400(q)(2); Spencer v. Brown, 4 Vet. App. 283, 
293 (1993), citing VA G.C. Digested Opinion, July 17, 1984, 
(supplemental service department records correcting prior 
erroneous reports support awarding benefits retroactive to 
the veteran's original claim).

The procedural history of this issue is as follows.  On June 
11, 1990, about four years after his separation from active 
duty, the RO received the veteran's first claim of 
entitlement to service connection for hemorrhoids.  The RO 
issued a rating decision denying the veteran's claim later 
that month.  The decision became final when the veteran 
declined to perfect an appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103.  In April 14, 1993, the 
RO received the veteran's reasserted claim of entitlement to 
service connection for hemorrhoids together with several 
pages of Army National Guard records confirming hemorrhoid 
treatment during a period of active duty for training in July 
1988.  Upon remand of an April 1996 Board decision finding 
the records new and material, the RO granted service 
connection in May 1998, effective on April 14, 1993 -- the 
date of the reasserted claim.  The veteran testified at a 
January 2000 RO hearing that the effective date of service 
connection for hemorrhoids should be determined from the 
February 1986 date of his separation from active service 
because he incurred the disorder in service.

The Board finds clear evidence supporting assignment of an 
effective date of June 11, 1990, for the veteran's service 
connection for hemorrhoids.  The evidence which the Board 
found to have been new and material in April 1998 consisted 
of service department records which were unavailable or 
otherwise not of record at the time of the June 1990 RO 
denial.  This is clearly a case in which caselaw and VA 
regulations and policy unambiguously identify the date of the 
original claim as the appropriate effective date for service 
connection.  See 38 C.F.R. § 3.400(q)(2); Spencer v. Brown, 
4 Vet. App. at 293, citing VA G.C. Digested Opinion, July 17, 
1984.  The date of the original claim in this case is June 
11, 1990.  Accordingly, the Board finds that an effective 
date of June 11, 1990, for service connection for the 
veteran's hemorrhoids, is granted.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a nervous 
disorder, and the claim is denied.

An effective of June 11, 1990, for service connection for 
hemorrhoids is granted.



		
	L. M. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

